Citation Nr: 1403616	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-23 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from October 1960 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) from February 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  (The Veteran was notified of the February 2009 rating decision in March 2009 VA correspondence.  Thereafter, the Veteran's accredited representative submitted additional correspondence; the RO again denied the claim in the August 2009 rating decision.)  

The Veteran initially requested a Board hearing; however, in correspondence dated in August 2010, his representative stated that the Veteran wished to withdraw his request for a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  In the August 2010 correspondence, the representative also requested a Decision Review Officer (DRO) hearing, which was scheduled for January 2011.  A January 2011 notation to the claims file reflects that the Veteran's DRO hearing request was cancelled in lieu of a VA examination, which was held in January 2011.  

In April 2013, the Veteran's representative submitted additional evidence with a waiver of RO consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

SMP benefits are payable to veterans of a period of war who need regular aid and attendance. 38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1).  The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  An individual will be considered in need of regular aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. §§ 3.351(b)(c), 3.352(a). 

The record is against a finding that the Veteran is blind or is a patient in a nursing home, and the Veteran has never contended such.  Rather, the Veteran contends that he is in need for aid and attendance under the criteria set forth in 38 C.F.R. §§ 3.351(b)(c), 3.352(a). 

A March 2013 Statement of Attending Physician reflects that the Veteran has severe left shoulder degenerative joint disease with poor movement, a right below the knee amputation with poor fitting prosthesis, and severe peripheral vascular disease.  The examiner found that the Veteran is in need of aid or attendance of someone else in ordinary activities of daily living.  It was noted that he was not bedridden, not blind, and did not have complete loss of anal sphincter or bladder sphincter control.  However, it was noted that he cannot walk and get around unassisted, cannot undress and dress him unassisted, cannot wash and keep himself ordinarily clean and presentable, and is not able to physically protect himself from the everyday hazards of life.  Unfortunately, the examiner did not provide adequate rationale for his findings, or give specific examples as to why the Veteran was unable to perform certain tasks.  In the section used to describe limitations, the examiner noted "unable to use left upper extremity to assist with ambulation due to internal derangement of the shoulder."  This statement does not fully explain why the Veteran is unable to dress, wash, or protect himself.  Moreover, it was noted that the Veteran is able to leave his home and ambulate with the use of a cane, brace, crutch, or walker.  Although it was noted that the Veteran presented with complaints of limited range of motion of the shoulder, the examiner did not provide any clinical findings as to the degrees of motion.  

The Board finds it notable that in February 2011, the Veteran also had left deltoid atrophy and limited motion and strength, as well as a below the knee amputation, and used a cane for ambulation.  However, at that time, he was able to feed himself, prepare his own meals, was not in need of assistance in bathing or hygiene.  (See February 2011 VA Form 21-2680.)  In addition, a March 2011 VA examination report, which also notes the Veteran's disabilities, reflects that the Veteran walks two miles for exercise, lives alone, and drives.  He was able to perform normal activities of daily living including dressing himself, toileting, grooming, and meal preparation.  He did his own grocery shopping.  Although the Veteran needed helping carrying more than one grocery bag at a time, and had someone do his laundry and household chores, there were no self care skills that he was unable to perform.  The Veteran reported that he was independent in self-feeding, dressing and undressing, bathing, grooming, toileting, and paying his own bills.     

Thus, there are substantial differences between the March 2011 and April 2013 reports.  There are no clinical records in evidence between March 2011 and April 2013.  Further development is required to ensure a complete and accurate record for adjudication. Douglas v. Shinseki, 23 Vet. App. 19 (2009) (VA has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.).  In addition, based on the notable differences between the March 2011 report and the April 2013 report, the Board finds that a VA examination may be helpful in adjudicating the claim.   

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all providers from whom he has received treatment for his upper extremities, lower extremities, and peripheral vascular disease from March 2011 to present, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records. 

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the extent of his disabilities.  The examiner should provide an opinion as to whether the Veteran is in need of regular aid and attendance.  Any opinion should include a complete rationale.  The examiner is requested to consider each existing condition and its impact on the Veteran's ability to perform acts of daily living; including keeping himself clean and presentable; feeding, dressing and undressing herself; attending to the needs of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.

3.  Following completion of the above, adjudicate the issue of entitlement to special monthly pension based on the need for regular aid and attendance.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


